Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 1 of 17 - Page ID#: 651



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON


 UNITED STATES OF AMERICA,                     )
                                               )
       Plaintiff,                              )                  Case No.
                                               )              5:09-cr-55-JMH-1
 v.                                            )
                                               )              MEMORANDUM ORDER
 STEVEN C. CHANEY,                             )                 AND OPINION
                                               )
       Defendant.                              )
                                               )
                                               )

                                           ***
       This    matter     is     before     the       Court       on    the    Motion    for

 Compassionate     Release       of    Defendant       Steven      Christopher      Chaney

 (“Chaney”). [DE 84].           Specifically, Chaney, a federal prisoner

 proceeding     pro    se,     requests        that    he   be     released      from    his

 incarceration, or, otherwise, that this Court reduce his sentence.

 [Id.]. Chaney contends that this Court should grant his motion for

 compassionate        release        because       there    are        extraordinary     and

 compelling reasons to do so. [Id.]. The United States has responded

 to Chaney’s motion [DE 88], and Chaney subsequently filed a reply

 [DE 90].

        Chaney has also filed a motion for an evidentiary hearing

 [DE 93], and a motion to introduce additional evidence in support

 of compassionate release [DE 92]. Given the nature of these

 additional    motions,        the    Court    will    consider         them   along    with

 Chaney’s motion for compassionate release. Finally, Chaney has
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 2 of 17 - Page ID#: 652



 requested a non-binding recommendation from this Court to the

 Bureau of Prisons (“BOP”) for home confinement. [DE 94].

        This Court has reviewed the subject motions and the United

 States    response.      Accordingly,         this      matter   is      ripe   for

 adjudication. Upon review of the motions, and being otherwise

 sufficiently advised, Chaney’s motion for compassionate release

 [DE 84], motion to file additional evidence [DE 92], motion for an

 evidentiary hearing [DE 93], and request for a recommendation [DE

 94] are denied for the reasons set forth below.

                     I.     PROCEDURAL & FACTUAL BACKGROUND

        Steven Chaney is currently serving a 180-month sentence for

 possession of a firearm by a convicted felon in violation of 18

 U.S.C. § 922(g)(1). [DE 32]. On March 4, 2009, Chaney disarmed a

 Madison County Deputy Sheriff while being transported from a court

 appearance; and after obtaining control of the deputy’s firearm,

 Chaney proceeded to point it at the deputy and other inmates

 awaiting transportation. [DE 67]. Chaney then fled on foot before

 being apprehended by other law enforcement authorities. [Id. at

 5].

        Following Chaney’s arrest, the United States filed a notice

 of    enhanced   penalty    based   on       Chaney’s    three   prior    burglary

 convictions. [DE 8]. Based on Chaney’s prior convictions, his

 offense   carried    a   sentence    enhancement        and   statutory    minimum

 penalty of not less than 180 months or more than life imprisonment.

                                          2
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 3 of 17 - Page ID#: 653



 [DEs 8, 88]. As a result, Chaney received a career offender level

 of   31,   a   criminal     history      category      of   VI,   and    an   advisory

 sentencing guideline range of 188 months to 235 months imprisonment

 [DE 67 at 6-9]. Pursuant to a plea agreement, Chaney was sentenced

 to 180-months imprisonment, to be followed by five years of

 supervised      release.    [DEs    31,    32].        Since   then,     following    a

 recommendation by this Court to have his federal sentence run

 concurrently      with     his   state     sentence,        the   BOP    recalculated

 Chaney’s release date from August 6, 2025 to January 27, 2023. [DE

 88 at 7; DE 83].

        On March 9, 2020, Chaney filed a request for compassionate

 release with the warden of the United States Penitentiary in

 Tucson, Arizona, where he is currently incarcerated. [DE 84 at 2].

 However, on April 1, 2020, the Warden administratively denied

 Chaney’s request. [DE 84-1 at 2]. As a result of the Warden’s

 denial of his request, Chaney filed the instant motion on April

 14, 2020, requesting compassionate release under 18 U.S.C. §

 3582(c)(1)(A), or in the alternative, a reduction in sentence under

 18 U.S.C. § 3582(c)(2). [DE 84]. Since then, Chaney has also filed

 motions to introduce evidence at an evidentiary hearing [DEs 92,

 93],   and     requested    that    this       Court    recommend       him   for   home

 confinement. [DE 94]. Each of Chaney’s motions shall be discussed

 in turn.

                                    II.    DISCUSSION

                                            3
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 4 of 17 - Page ID#: 654



 A. Compassionate Release Pursuant to § 3582(c)(1)

       In his motion for compassionate release, Chaney claims that

 there are “extraordinary and compelling” reasons for this Court to

 grant his request for early release. [DE 84]. In particular, Chaney

 maintains      three    different        reasons         to     justify    compassionate

 release:    his   young      age    at   the      time     of    his    convictions,    his

 rehabilitation efforts while in prison, and the failing health of

 his   mother    and    grandparents.          [Id.    at      2].   The   United   States

 disagrees. The government argues that Chaney’s claims do not

 demonstrate extraordinary and compelling reasons recognized by the

 United States Sentencing Guidelines (“USSG”). [DE 88]. The Court

 agrees.

       Prior to 2018, only the BOP could move a district court under

 §   3582(c)(1)(A)      for    the    compassionate              release   of   a   federal

 prisoner. On December 21, 2018, the First Step Act of 2018 amended

 18 U.S.C. § 3582(c)(1)(A), giving defendants the opportunity to

 directly request compassionate release based on “extraordinary and

 compelling      reasons,”      and       to       appeal      the      BOP’s   denial    of

 compassionate release. Pub. L. No. 115-391, § 603(b). The amendment

 provides prisoners with two direct routes to court: (1) file a

 motion after fully exhausting administrative appeals of the BOP’s

 decision not to file a motion for compassionate release, or (2)

 file a motion after “the lapse of 30 days from the receipt. . . of



                                               4
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 5 of 17 - Page ID#: 655



 such a request” by the warden of the prisoner’s facility. 18 U.S.C.

 § 3582(c)(1)(A).

       While the Court may modify a sentence for extraordinary and

 compelling reasons, it may only do so if “such a reduction is

 consistent       with    applicable     policy   statements       issued    by   the

 Sentencing       Commission.”     See    18   U.S.C.    §   3582(c)(1)(A).       The

 language    of     “28   U.S.C.   §     994   authorizes    the    United    States

 Sentencing Commission to define ‘extraordinary and compelling

 reasons.’” See United States v. Lake, No. 5:16-CR-76, 2019 WL

 4143293, at *2 (E.D. Ky. Aug. 30, 2019) (quoting United States v.

 Handerhan, No. 1:10-CR-00298, 2019 WL 1437903, at *1 (M.D. Pa.

 Apr. 1, 2019)).

       The United States Sentencing Commission policy statement

 discussing    compassionate       release      requires     the   following:     (1)

 extraordinary or compelling reasons to warrant a reduction in a

 defendant’s sentence, (2) that the defendant is not a danger to

 the safety of others or the community, and (3) that release from

 custody complies with § 3553(a) factors.               U.S.S.G. § 1B1.13 (U.S.

 Sentencing Comm’n 2018). The application notes further define

 “extraordinary and compelling” reasons, stating:

       1. Extraordinary and Compelling Reasons. —Provided the
          defendant meets the requirements of subdivision (2),
          extraordinary and compelling reasons exist under any
          of the circumstances set forth below:

              (A)    Medical Condition of the Defendant.—


                                           5
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 6 of 17 - Page ID#: 656



                   (i) The defendant is suffering from a
                   terminal illness (i.e., a serious and
                   advanced illness with an end of life
                   trajectory). A specific prognosis of life
                   expectancy (i.e., a probability of death
                   within a specific time period) is not
                   required. Examples include metastatic
                   solid-tumor cancer, amyotrophic lateral
                   sclerosis    (ALS),    end-stage    organ
                   disease, and advanced dementia.

                   (ii) The defendant is—

                     (I) suffering from a serious physical or
                     medical condition,

                     (II)     suffering   from   a   serious
                     functional or cognitive impairment, or

                     (III)    experiencing      deteriorating
                     physical or mental health because of the
                     aging process,
                     that   substantially   diminishes    the
                     ability of the defendant to provide
                     self-care within the environment of a
                     correctional facility and from which he
                     or she is not expected to recover.

             (B)   Age of the Defendant.—The defendant (i) is at
                   least 65 years old; (ii) is experiencing a
                   serious deterioration in physical or mental
                   health because of the aging process; and (iii)
                   has served at least 10 years or 75 percent of
                   his or her term of imprisonment, whichever is
                   less.

             (C)   Family Circumstances.

                    (i)      The   death  or   incapacitation of  the
                             caregiver of the defendant’s minor child
                             or minor children.

                    (ii)     The incapacitation of the defendant’s
                             spouse or registered partner when the
                             defendant would be the only available
                             caregiver for the spouse or registered
                             partner.

                                        6
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 7 of 17 - Page ID#: 657




                 (D)   Other Reasons.—As determined by the Director of the
                       Bureau of Prisons, there exists in the defendant’s
                       case an extraordinary and compelling reason other
                       than, or in combination with, the reasons described
                       in subdivisions (A) through (C).

 U.S.S.G. § 1B1.13, n. 1.

        As   a    threshold    matter,   in   order   to   be   considered    for

 compassionate release under 18 U.S.C. § 3582(c)(1), a defendant

 must   first      exhaust    all   administrative    remedies.   Here,   Chaney

 argues, and the United States does not dispute, that Chaney has

 sufficiently exhausted all administrative remedies following the

 warden’s denial. [DE 84 at 4; DE 88]. Pursuant to the BOP’s

 administrative remedy program, an inmate who is not satisfied with

 the warden’s response may appeal it to the regional director of

 the BOP within 20 days. 28 C.F.R. § 542.15(a). However, the Sixth

 Circuit has held that “prisoners who seek compassionate release

 have the option to take their claim to federal court within 30

 days, no matter the appeals available to them.” United States v.

 Alam, 960 F.3d 831, 834-35 (6th. Cir. 2020). Whether a prisoner

 must appeal a warden’s denial through the BOP’s administrative

 process before bringing a motion to court has been the subject of

 varying interpretations since Alam.            See, e.g., United States v.

 Crawford, No. 2:18-cr-00075-3, 2020 WL 3869480, at *2 (S.D. Ohio

 July 9, 2020) (holding that an inmate need not appeal the warden’s

 denial before file a motion in court); Cf. United States v. Smitha,


                                          7
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 8 of 17 - Page ID#: 658



 No. 5:13-109-KKC, 2020 WL 3799224 (E.D. Ky. July 7, 2020) (holding

 that a warden’s denial of compassionate release must be appealed

 through the administrative remedy program in order to meet § 3582’s

 exhaustion requirement). Nevertheless, since the government does

 not challenge it, the Court will assume that Chaney has exhausted

 all necessary administrative remedies and consider the merits of

 his motion for compassionate release.

         In his motion for compassionate release, Chaney concedes that

 his circumstances do not involve any of the specific reasons

 described by the USSG application notes in § 1B1.13. [DE 84 at 6].

 To be sure, Chaney does not seek release because of his own medical

 conditions; rather, Chaney cites the declining health of his mother

 and     his     elderly    grandparents.     [DE    84].   As   noted,    family

 circumstances relevant to compassionate release include (1) death

 or incapacitation of the caregiver of the defendant’s minor child

 or minor children; or (2) the incapacitation of the defendant’s

 spouse or registered partner when the defendant would be the only

 available caregiver for the spouse or registered partner. U.S.S.G.

 § 1B1.13, cmt. n. 1. These family circumstances are limited, and

 courts have declined to grant compassionate release based on family

 circumstances not set forth in the policy guidelines. See, e.g.,

 United States v. Marshall, No. 3:16CR-00004-JHM, 2020 WL 114437

 (W.D.     Ky.    Jan.     9,   2020)   (declining    health     of   defendant’s

 grandfather does not qualify as an extraordinary or compelling

                                          8
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 9 of 17 - Page ID#: 659



 reason for compassionate release); United States v. Ingram, No.

 2:14-CR-40, 2019 WL 3162305, at *2 (S.D. Ohio July 16, 2019). Thus,

 while the failing health of Chaney’s mother and grandparents is

 unfortunate,        the     circumstances         here   fail     to      demonstrate

 extraordinary and compelling reasons as contemplated by the USSG

 or other courts.

       Although the Court may consider “other reasons” that might

 justify early release, Chaney fails to demonstrate such reasons.

 The BOP has defined “other reasons” for the Court to consider in

 Program     Statement       5050.50.   In       particular,     Program    Statement

 5050.50 states that the defendant must (1) be 65 years of age or

 older; (2) suffer from a chronic or serious medical condition

 related to the aging process; (3) be experience deteriorating

 mental     or    physical    health    that      substantially     diminishes     his

 ability to function in a correctional facility; (4) conventional

 treatment does not promise substantial improvement for his medical

 conditions and deteriorating health; and (5) served at least 50%

 of   his        sentence.       See    Program       Statement         5050.50;   see

 https://www.bop.gov/policy/progstat/5050_050_EN.pdf                       (Jan.   17,

 2019), at *6.        The Bureau of Prisons explains that the following

 factors should be considered if a person meets the first five

 criteria above:

       • The age at which the inmate committed the current offense.



                                             9
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 10 of 17 - Page ID#: 660



         • Whether the inmate suffered from these medical conditions
         at the time the inmate committed the offense.

         • Whether the inmate suffered from these medical conditions
         at the time of sentencing and whether the Presentence
         Investigation Report (PSR) mentions these conditions.

 Id. at 6.

         Here, Chaney has not identified any additional considerations

 that fall within those expressed by the BOP and fails to meet any

 of the criteria listed within Program Statement 5050.50. First,

 Chaney is 31 years old, well under the age of 65. [DE 84 at 14].

 Nor does he indicate that he suffers from any terminal, chronic or

 serious medical condition. [Id.]. Likewise, Chaney has failed to

 demonstrate that his ability to function in the correctional

 facility is substantially diminished. [Id.].

         Chaney maintains that the Court has wide-latitude to consider

 any factors beyond those in the Program Statement because it has

 remained unchanged since the First Step Act of 2018 went into

 effect. [DE 84 at 8-10]. He also argues the Court should also

 consider his young age at the time of his conviction and his post-

 sentencing rehabilitation efforts. [Id. at 14-15]. Further, Chaney

 contends that his sentence is unusually long because if sentenced

 today, his sentence would be shorter. [Id. at 16-23].

         It is true, as Chaney notes, that the Sentencing Guidelines

 have not been amended since the passage of the First Step Act of

 2018.    However,    while   some    courts    have   held   that   defendants


                                        10
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 11 of 17 - Page ID#: 661



 themselves may specify “other reasons” for relief that are not

 explicitly considered by the BOP since the passage of the First

 Step Act, this Court has consistently followed the continued

 authority of § 1B1.13. See United States v. Washington, No. 13-

 02-DCR, 2019 WL 6220984, at *1-2 (E.D. Ky. Nov. 21, 2019); United

 States v. Lake, No. 5:16-076-DCR, 2019 WL 4143293, at *2 (E.D. Ky.

 Aug. 30, 2019); United States v. Singleton, No. CR 5:13-8-KKC,

 2020 WL 2319694, at *2 (E.D. Ky. May 11, 2020); United States v.

 Hickman, No. CR 6:15-42-KKC, 2020 WL 2838544, at *2-3 (E.D. Ky.

 June 1, 2020). Furthermore, the purpose of compassionate release

 is to consider extraordinary or compelling circumstances that

 could not have been reasonably foreseen at the time of sentencing.

 Lake, 2019 WL 4143293, at *4. Here, in addition to the seriousness

 of his offense and prior convictions, the Court considered the

 Defendant’s age in determining his original sentence.

       Chaney’s rehabilitative efforts, though commendable, are not

 sufficient     enough   by   themselves     to   provide   extraordinary     and

 compelling reasons for early release. See Washington, 2019 WL

 6220984, at *2. Chaney’s rehabilitation, family circumstances, and

 age at the time of sentencing do not fall within any of the reasons

 set by the sentencing guidelines or application notes recognized

 by this Court as extraordinary and compelling reasons for early

 release. Accordingly, because Chaney fails to meet any of the

 criteria for early release, his § 3582(c)(1) motion is denied.

                                        11
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 12 of 17 - Page ID#: 662



 B. Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2)

       In addition to the above considerations, Chaney’s motion for

 compassionate release also cites 18 U.S.C. § 3582(c)(2), which

 concerns reductions of sentences. [DE 84 at 17]. Essentially,

 Chaney argues that if sentenced today, he would have a lower

 sentence; and as a consequence, his current sentence is “unusually

 long.” [Id.]. Chaney does not appear to separately request a

 reduction of sentence, but rather, argues this as another factor

 that the Court should consider for compassionate release. [Id.].

 Having already rejected Chaney’s expansive view of “other reasons”

 to consider under § 1B1.13, however, the Court will consider his

 arguments as an alternative request for a sentence reduction under

 18 U.S.C. § 3582(c)(2).

       To be eligible for a sentence reduction under § 3582(c)(2),

 a defendant’s original sentence must be based on his advisory

 guidelines range and (1) a later amendment to the guidelines

 lowered     that     range,    and   (2)         the   amendment   has   been   made

 retroactive. United States v. Cook, 870 F.3d 464, 467 (6th Cir.

 2017). The Armed Career Criminal Act (“ACCA”) imposes a mandatory

 minimum sentence of 180 months for a conviction under 18 U.S.C. §

 922(g) if the defendant has three or more previous convictions for

 either “violent felonies” or “serious drug offenses.” 18 U.S.C. §

 924(e)(1). The ACCA enumerates burglary as one of several “violent

 felonies”     that    can     enhance   a    defendant’s      felon-in-possession

                                             12
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 13 of 17 - Page ID#: 663



 sentence. 18 U.S.C. §§ 924(e)(1), (e)(2)(B)(ii). Even after the

 First Step Act was enacted, this Court has held that Kentucky

 second-degree burglary categorically qualifies as generic burglary

 under the ACCA’s enumerated-offenses clause, and is therefore a

 “violent felony.” United States v. Malone, 889 F.3d 310 (6th Cir.

 2018); see also United States v. Moody, 634 F. App’x 531, 534 (6th

 Cir.   2015)(concluding       that   a   Kentucky   second-degree      burglary

 conviction constitutes a crime of violence for a career-offender

 enhancement under the Sentencing Guidelines); United States v.

 Walker, 599 F. App’x 582, 583 (6th Cir. 2015); United States v.

 Brown, 957 F.3d 679 (6th Cir. 2020).

        When Chaney pleaded guilty to being a felon in possession of

 a firearm in violation of 18 U.S.C. § 922(g)(1), he qualified for

 enhanced sentencing under the ACCA due to his three prior second-

 degree burglary charges in Kentucky. These burglary convictions

 were classified as “violent felonies” pursuant to 18 U.S.C. §

 922(e), and were therefore predicate offenses for an enhanced

 sentence.

        Notwithstanding, even if Kentucky second-degree burglary no

 longer qualified as a predicate violent felony, to be eligible for

 a sentence reduction under § 3582(c)(2), Chaney must also show

 that the guidelines amendment has been made retroactive. See

 U.S.S.G. § 1B1.10(a)(2)(A); Cook, 870 F.3d at 467. The Sixth

 Circuit has held that the First Step Act’s statutory changes to

                                          13
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 14 of 17 - Page ID#: 664



 qualifying prior convictions are limited and do not apply to all

 case sentenced prior to its effective date of December 21, 2018.

 United States v. Wiseman, 932 F.3d 411, 417 (6th Cir. 2019); United

 States v. Richardson, 948 F.3d 733 (6th Cir. 2020). Thus, Chaney

 having been sentenced prior to the First Step Act’s effective date,

 his    violent    felony     convictions     do    not    benefit     from   any

 retroactivity.

       Moreover,     the    180-month    sentence     imposed    for    Chaney’s

 conviction of being a felon in possession of a firearm, enhanced

 pursuant to the ACCA, was not unreasonably long, given that the

 sentence was below the correctly calculated guidelines range of

 188 to 235 months. [DE 67 at 15]. For these reasons, Chaney is not

 eligible for a sentence reduction under 18 U.S.C. § 3582(c)(2).

 C. Motion for Additional Evidence and for an Evidentiary Hearing

       Since filing his motion for compassionate release, Chaney has

 also filed two additional motions—a motion to present additional

 evidence [DE 92], and a motion for an evidentiary hearing [DE 93].

 Together, Chaney requests this Court grant him an evidentiary

 hearing so that he may introduce evidence of an employee from the

 BOP that will testify the application of Program Statement 5050.50.

 Chaney contends that a hearing is necessary because the application

 of Program Statement 5050.50 is a factual dispute. The Court

 disagrees.



                                        14
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 15 of 17 - Page ID#: 665



       As the Sixth Circuit has explained, there is no entitlement

 to a plenary hearing under § 3582(c); nor is there an absolute

 right to an evidentiary hearing. United States v. Collier, 424 F.

 App’x 522 (6th Cir. 2011); Dillon v. United States, 560 U.S. 817,

 825-28 (2010); United States v. Grant, 636 F.3d 803, 811-15 (6th

 Cir. 2011). Even so, testimony from the BOP would not assist the

 Court in settling any factual issues here. Chaney contends that a

 BOP employee would testify to the Program Statement’s contents,

 not to any factual circumstances surrounding Chaney’s request.

 That is a question of interpretation, not a factual dispute.

       While    it   is   true   that   Program    Statement     5050.50    lists

 additional considerations for the early release of elderly inmates

 and inmates suffering from various health issues, as discussed

 above, these reasons are the only “other reasons” that the Court

 is permitted to consider. Ultimately, the evidence and testimony

 that Chaney seeks to introduce would not assist the Court’s

 consideration of his request for early release. Nor does it alter

 the precedent of this Court. Washington, 2019 WL 6220984, at *1-

 2; Lake, 2019 WL 4143293, at *2; Singleton, 2020 WL 2319694, at

 *2; Hickman, 2020 WL 2838544, at *2-3. Thus, the Court will deny

 Chaney’s evidentiary motions [DEs 92, 93].

 D. Motion for Recommendation of Home Confinement

    Finally, Chaney also asks the Court to recommend him for home

 confinement. However, this request will also be denied. Such

                                        15
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 16 of 17 - Page ID#: 666



 placement decisions are within the sole discretion of the BOP, and

 the Court has no such authority to determine where Chaney should

 serve his sentence. United States v. Cobb, No. 6:08-cr-00111-GFVT-

 EBA, 2020 WL 3723237, at *3 (E.D. Ky. July 6, 2020); See United

 States v. McCann, No. 5:13-52-KKC, 2020 WL 1901089, at *3 (E.D.

 Ky. April 17, 2020); United States v. Brummett, No. 6:07-103-DCR,

 2020 WL 2950351 (E.D. Ky. June 3, 2020). As the United States

 noted, this Court did give a recommendation that Chaney’s federal

 sentence run concurrent to his state sentence for his robbery

 convictions. [DE 83]. The BOP subsequently recalculated Chaney’s

 release date from August 6, 2025 to January 27, 2023. [DE 88 at

 7]. Nevertheless, considering the Court’s limited authority with

 regard    to    placement       decisions,    Chaney’s    request    for     home

 confinement is a determination best left to the BOP.

                                   III. CONCLUSION

        After a sentence has been imposed, it generally cannot be

 modified unless such authority is granted by statute. Dillon, 560

 U.S. at 819. Although 18 U.S.C. § 3582 permits a court to modify

 a sentence, defendants must meet certain criteria to demonstrate

 extraordinary or compelling reasons for early release, or that

 they are entitled to a reduction. Here, Chaney has not demonstrated

 any extraordinary or compelling reasons recognized by the BOP or

 this   Court    to    justify    compassionate    release.    Nor    would   the

 testimony      he    proposes    alter    this   fact.    While     his    family

                                          16
Case: 5:09-cr-00055-JMH-HAI Doc #: 95 Filed: 07/23/20 Page: 17 of 17 - Page ID#: 667



 circumstances are unfortunate and the Court again commends Chaney

 on his rehabilitative efforts, at this time, Chaney does not meet

 the criteria for early release or a sentence reduction under 18

 U.S.C. § 3582 and the applicable policy statements. For these

 reasons and the reasons set forth above, Chaney’s motions [DEs 84,

 92, 93, 94] shall be DENIED.

       Accordingly, IT IS ORDERED as follow:

       (1)    Defendant    Steven    Chaney’s     motion   for    compassionate

 release under 18 U.S.C. § 3582(c)(1), or reduction of sentence

 under 18 U.S.C. § 3582(c)(2), [DE 84], is DENIED;

       (2)    Defendant Chaney’s motion to file additional evidence

 [DE 92] is DENIED;

       (3)    Defendant Chaney’s motion for an evidentiary hearing [DE

 93] is DENIED; and

       (4)    Defendant Chaney’s motion for a recommendation [DE 94]

 is DENIED.

       This 23rd day of July, 2020.




                                        17
